DETAILED ACTION
1.	This office action is in response to communication filed on 12/08/2020. Claims 1-10 are pending on this application.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the strength" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. U.S. patent No. 6, 961,019.
Regarding claim 1.  Fig. 2 of McConnel et al. discloses a radio wave measurement device (200), comprising: a transmission antenna (102); 5a reception antenna (118); a main circuit (220) configured to output a transmission signal (transmission signal of 106 ) to the transmission antenna (102) and measure a strength of a reception signal  (132) received with the reception antenna (118); a connection circuit (frequency down converter 126; Col. 3 line 61) disposed between the main circuit (220) and the reception 10antenna (118), and configured to reduce (down frequency of circuit 126) flowing (flowing of RF signal 132) of the transmission signal (transmission signal of 106) into the reception antenna (118); at least one isolator (bandpass filter 124; Col. 3 line 60) disposed between the connection circuit (connection circuit 126) and the reception antenna (118), and configured to reduce signal (reducing 132 RF signal into bandpass boundary)  flowing (flowing of 132) of the transmission (transmission signal of 106 ) into the reception antenna (118); and 15a coupler (coupling between output amplifier 122 and RSSI 216) disposed between the reception antenna  (118) and the at least one isolator (bandpass filter 124) , the coupler (coupling between output amplifier 122 and RSSI 216) being configured to distribute the reception signal (132)  to the main circuit (220)  and an external signal-waveform measurement device (external of RSSI 216; Received signal strength indicator 216).  
Regarding claim 2. The radio wave measurement device according to claim 1, Fig. 2 further discloses  20wherein the main circuit (220) stores (storing of 220) the strength of the reception signal (strength of reception signal from 132) and the waveform data (RSSI 216) of the reception signal (118)  in association with each other (association of signal 132 and RSSI 126), the waveform data (RSSI 216)  indicating a signal waveform (signal waveform of 218) of the reception signal (132) measured by the external signal waveform measurement device ( external of RSSI 216).  
.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. as applied to claim 1 above, and further in view of Sanderovich et al. Pub. No. 2017/0078013.
Regarding claim 3, McConnel et al. applied to claim 1 above does not disclose 25wherein the transmission antenna transmits a horizontally polarized signal based on the transmission signal; and 33 the reception antenna receives a vertically polarized signal.
Fig. 6 of Sanderovich et al. discloses transmission antenna (610) transmits a horizontally polarized signal (paragraph 0065) based on the transmission signal (620); and 33 a reception antenna (612) receives a vertically polarized signal (paragraph 0065).
McConnel et al. and Sanderovich et al. are common subject matter of transmitter antenna and receiver antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sanderovich et al. into McConnel et al. for the purpose of reducing interference using polarization diversity (paragraph 0001 of Sanderovich et al.).

Regarding claim 4, McConnel et al. applied to claim 1 above does not disclose wherein the transmission antenna transmits a vertically polarized 5signal based on the transmission signal; and the reception antenna receives a horizontally polarized signal.  
Fig. 6 of Sanderovich et al. discloses transmission antenna (612) transmits a vertically polarized 5signal (paragraph 0065) based on the transmission signal (622); and the reception antenna (610) receives a horizontally polarized signal (paragraph 0065). 
McConnel et al. and Sanderovich et al. are common subject matter of transmitter antenna and receiver antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sanderovich et al. into McConnel et al. for the purpose of reducing interference using polarization diversity (paragraph 0001 of Sanderovich et al.).

Regarding claim 5, McConnel et al. applied to claim 1 above does not disclose: wherein the transmission antenna includes: 10a first transmission antenna part configured to emit a signal in a first communication frequency band; and a second transmission antenna part configured to emit a signal in a second communication frequency band; and the reception antenna includes: 15a first reception antenna part configured to receive a signal in the first communication frequency band; and a second reception antenna part configured to receive a signal in the second communication frequency band.  
Fig. 5A and 5B of Fig. 6 of Sanderovich et al. discloses transmitting (Fig. 5A) and receiving (Fig. 5B) antennas communication system may use frequency bands (paragraph 0101) comprising:  the transmission antenna (512) includes: 10a first transmission antenna part (510-1) configured to emit a signal (emit signal of 510-1) in a first communication frequency band (frequency band of 510-1); and a second transmission antenna part (510-2) configured to emit a signal (emit signal of 510-2) in a second 
McConnel et al. and Sanderovich et al. are common subject matter of transmitter antenna and receiver antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sanderovich et al. into McConnel et al. for the purpose of providing antenna communication system for various broadband wireless communication systems (paragraph 0024 of Sanderovich et al.).

Regarding claim 6, McConnel et al. applied to claim 1 above does not disclose: wherein the transmission antenna includes: a third transmission antenna part capable of emitting a horizontally polarized signal; and a fourth transmission antenna part capable of emitting a 25vertically polarized signal; the reception antenna includes: 34 a third reception antenna part capable of receiving a horizontally polarized signal; and a fourth reception antenna part capable of receiving a vertically polarized signal; 5the third transmission antenna part and the fourth reception antenna part constitute a pair and the fourth transmission antenna part and the third reception antenna part constitute another pair; and the main circuit selects one pair from the pair and the another pair by switching between the pair and the another pair alternately in a time division 10manner.
Fig. 2 and Fig. 6 of Sanderovich et al. discloses transmitting (230-1, …, 230-N in Fig. 2) and receiving (270-1,…, 270-N in Fig. 2) antennas communication system may use frequency bands (paragraph 0101)  comprising wherein the transmission antenna  (230-1, …, 230-N in Fig. 2)  includes: a third transmission antenna part( transmission 230-1 antenna in Fig. 2, third is a label only because there 
McConnel et al. and Sanderovich et al. are common subject matter of transmitter antenna and receiver antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Sanderovich et al. into McConnel et al. for the purpose of providing antenna communication system for various broadband wireless communication systems (paragraph 0024 of Sanderovich et al.) and reducing interference using polarization diversity (paragraph 0001 of Sanderovich et al.).

5.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. as applied to claim 1 above, and further in view of Rodriguez Pub. No. 2018/0198212.
	McConnell et al. as applied to claim 1 above, does not discloses wherein 25the transmission antenna and the reception antenna are each a patch antenna having a rectangle shape. 
Fig. 2A and Fig. 2B of Rodriguez discloses transmitter/receiver antennas (43/44) wherein 25the transmission antenna and the reception antenna are each a patch antenna having a rectangle shape (paragraphs 0091 and 0092). 
McConnel et al. and of Rodriguez are common subject matter of transmitter antenna and receiver antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate of Rodriguez into McConnel et al. for the purpose of implementing antenna as a patch antenna as suggested by paragraph 0065 of Rodriguez.


Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: a housing having a hexahedron shape and configured with six rectangular antenna-arrangement surfaces, each of the six rectangular 15antenna-arrangement surfaces facing a corresponding one of the six rectangular antenna- arrangement surfaces, wherein the transmission antenna and the reception antenna constitute a pair disposed on each of the six rectangular antenna-arrangement surfaces.  














Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/19/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845